   Case: 1:18-cv-05607 Document #: 27 Filed: 12/13/18 Page 1 of 18 PageID #:201



                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

DANN GRILLO,                                              )
                                                          )
                        Plaintiff,                        )           FIRST AMENDED
                                                          )           COMPLAINT
       -against-                                          )
                                                          )
METROPOLITAN WATER RECLAMATION                            )           Judge Shah
DISTRICT OF GREATER CHICAGO,                              )           Mag. Judge Schenkier
JAMES McNAMARA, in his individual capacity,               )
and JIM DOUGLAS, in his individual capacity,              )           18-C-5607
                                                          )
                        Defendants.                       )           Jury Trial Demanded
                                                          )

       Plaintiff Dann Grillo, by his attorney, David Porter, Esq., complaining of Defendants

Metropolitan Water Reclamation District of Greater Chicago (“the “District”), James

McNamara, and Jim Douglas, alleges as follows:


                                     JURISDICTION AND VENUE

       1. This is a civil action seeking monetary damages and affirmative relief based upon the

following:

             a. Defendant District’s violation of the Americans with Disabilities Act of
                1990, 42 U.S.C. §12101 et seq. (the “ADA”), as amended by the ADA
                Amendments Act of 2008 (the “ADA-AA”), for the District having
                discriminated against and harassed Plaintiff in connection with the terms
                and conditions of Plaintiff’s employment, due to his disabilities, his record
                of impairments, and his having been regarded as having impairments;

             b. Defendant District’s violation of the Americans with Disabilities Act of
                1990, 42 U.S.C. §12101 et seq. (the “ADA”), as amended by the ADA
                Amendments Act of 2008 (the “ADA-AA”), for the District having
                retaliated against Plaintiff in connection with the terms and conditions of
                Plaintiff’s employment, for his having asserted his rights under the ADA;

             c. Defendant District’s violation of the ADA, for the District’s failure and
                refusal to afford Plaintiff reasonable accommodation;



                                                  1
     Case: 1:18-cv-05607 Document #: 27 Filed: 12/13/18 Page 2 of 18 PageID #:202




              d. Defendant District’s violation of the Age Discrimination in Employment
                 Act, 29 U.S.C. Section 621 et seq., for the District’s discrimination against
                 Plaintiff due to Plaintiff’s age in connection with Plaintiff’s 28-year
                 employment; and

              e. Defendants District, McNamara and Douglas having violated 42 U.S.C. §
                 1983 by their having caused Plaintiff to be deprived of his federal rights
                 (to wit: that Plaintiff was subjected to discrimination, harassment,
                 retaliation, and the failure and refusal to afford him reasonable
                 accommodation, in violation of the ADA, the ADEA, and the First and
                 Fourteenth Amendments).


        2. Defendants’ actions reflect a systematic policy and practice of discrimination and

retaliation, and constitute a continuing violation.

        3. Jurisdiction of this Court over this controversy is invoked under 28 U.S.C. Section

1331 (federal question) and 28 U.S.C. Sections 1343 (3) and (4) (civil rights).

        4. Venue is proper pursuant to 28 U.S.C. Section 1391.

        5. All conditions precedent to commencing this action have been satisfied in that:

a.   Plaintiff has filed a charge of discrimination with the Equal Employment Opportunity

Commission (“EEOC”) on or about November 22, 2017 (440-2017-05233);                     b.   the U.S.

Department of Justice has issued a Right-to-Sue Letter dated May 23, 2018; and c. Plaintiff

brings this action no later than within ninety (90) days of his receipt of the aforesaid Right-to-

Sue Letter.

                                              PARTIES


        6. Plaintiff, at all times hereinafter mentioned was and still is a resident and domiciliary

of the County of Cook, State of Illinois, specifically residing at 1708 N. Clarence Avenue,

Arlington Heights, Illinois 60004. At all times relevant Plaintiff was a “qualified employee” as

defined by 42 U.S.C. §12111(8) of the ADA.



                                                   2
    Case: 1:18-cv-05607 Document #: 27 Filed: 12/13/18 Page 3 of 18 PageID #:203



       7. Defendant District is a special purpose district, chartered to operate in Illinois, and is

engaged in an industry affecting commerce. The District is not a part of the City of Chicago’s

local government, but is an independent agency of Illinois government, with an elected Board of

Commissioners. The District has employed twenty or more employees for each working day in

each of twenty or more calendar weeks in the current or preceding year. The District is an

“employer” as required by the ADA and the ADEA. The District’s principal place of business is

located in the County of Cook, State of Illinois, at 100 East Erie Street, Chicago, Illinois 60611.

       8.   Defendant James McNamara, at all times relevant herein was a resident and

domiciliary of the County of Cook, State of Illinois, and was and is employed by the District in

the title of Master Mechanic. Defendant McNamara is sued in his individual capacity.

       9. Defendant Jim Douglas, at all times relevant herein was a resident and domiciliary of

the County of Cook, State of Illinois, and was and is employed by the District in the title of

Assistant Master Mechanic. Defendant Douglas is sued in his individual capacity.

       10. Defendant District has employed Defendants McNamara and Douglas at all times

material hereto. Defendant District is responsible for the acts of Defendants McNamara and

Douglas, who were acting within the scope of their employment and pursuant to a policy,

custom, and/or pattern of ADA discrimination, ADA retaliation, ADEA discrimination, and of

violating individual rights of equal protection and free speech under the First and Fourteenth

Amendments to the Constitution of the United States.

       11. Defendants McNamara and Douglas are responsible for the acts of the employees of

the District, who were acting within the scope of their employment and pursuant to a policy,

custom, and/or pattern of ADA discrimination, ADA retaliation, ADEA discrimination, and of

violating individual rights of equal protection and free speech under the First and Fourteenth

Amendments to the Constitution of the United States.


                                                 3
    Case: 1:18-cv-05607 Document #: 27 Filed: 12/13/18 Page 4 of 18 PageID #:204



        12. All Defendants have acted under of color of the statutes, ordinances, customs,

policies and usages of the State of Illinois at all material times hereto.



                                          BACKGROUND

        13. Plaintiff is 62 years old (d.o.b. 8/19/55). Plaintiff was employed by Defendant

District for 28 years, commencing on or about January 3, 1990 through to April 30, 2018 (when

Plaintiff ultimately retired). At all times relevant herein Plaintiff’s job title is Truck Driver.

        14. On several occasions during Plaintiff’s employment Plaintiff suffered on-the-job

injuries (including but not limited to injuries to both of his knees, both of his shoulders, his right

hip, and his lower back), with Plaintiff thereby resultantly having several serious health

conditions and long records of impairments that limited at least one major life activity (working),

and that constitute disabilities under the Americans with Disabilities Act.

        15. These aforesaid health conditions led to Plaintiff making requests for reasonable

accommodation during his employment              -       which requests the District repeatedly and

unreasonably delayed responding to, as well as refused - to Plaintiff’s great detriment.

        16.    The Defendants also repeatedly held Plaintiff’s requests for reasonable

accommodation, as well as his health conditions/ disabilities, against Plaintiff            -   also to

Plaintiff’s great detriment.

        17. On a repeated basis throughout Plaintiff’s employment Plaintiff also filed and made

internal complaints as well as external complaints (EEOC and Federal Court) of Defendant

District’s ADA discrimination and failure to afford Plaintiff reasonable accommodation. The

Defendants likewise retaliated against Plaintiff for these complaints.

        18.   The District (including also Defendants McNamara and Douglas) at all times

relevant hereto had been made well-aware of Plaintiff’s medical conditions/ disabilities, his


                                                     4
    Case: 1:18-cv-05607 Document #: 27 Filed: 12/13/18 Page 5 of 18 PageID #:205



record of impairment, and regarded him as having impairments, and that Plaintiff was a qualified

individual with disabilities as that is defined within the ADA-AA, as well as having been aware

of Plaintiff’s requests for reasonable accommodation, and aware of Plaintiff having asserted his

rights under the ADA-AA.

       19. On a repeated basis the Defendants subjected Plaintiff to:          a) physically and

emotionally painful, extremely offensive, and abusive long-term harassment and intimidation; b)

a hostile work environment; c) the failure and refusal to afford him reasonable accommodation;

and d) discrimination and retaliation in Plaintiff’s employment.

       20. Plaintiff was a good long-term employee of the District, and took pride in his work.

       21. Notwithstanding Plaintiff’s good long-term employment, the District (primarily by

and through James McNamara, and Jim Douglas) repeatedly treated Plaintiff in a hostile and

adverse manner in connection with his health conditions and otherwise. Some examples of this

(for the period 2015 to the end of his employment - although it also was repeatedly occurring

before that time) include, but are not limited to, the following:

           a. Repeatedly disregarded the District’s own rules, and treated Plaintiff in a
              disparate manner as compared to other employees with regard to those
              rules. This also included the District erratically enforcing its personnel
              rules and its safety rules more strictly toward Plaintiff than other
              employees;

           b. Changing Plaintiff’s timesheets without Plaintiff’s knowledge or consent;

           c. Requiring Plaintiff (and only Plaintiff) to wear a hard-hat in the office;

           d. Speaking to Plaintiff in a hostile and accusatory tone;

           e. Unduly long delays in reimbursing Plaintiff for costs/ expenses;

           f. Unduly long delays in responding to Plaintiff’s requests for reasonable
              accommodation and requests to return to active employment;

           g. Curiously claiming to have lost/ shredded/ not received documents that
              Plaintiff and Plaintiff’s doctors sent to the District;


                                                  5
Case: 1:18-cv-05607 Document #: 27 Filed: 12/13/18 Page 6 of 18 PageID #:206




      h. Sending Plaintiff back-dated (and long delayed) unwarranted denials of
         requests to have needed surgeries, as well as back-dating the cancellation
         of Plaintiff’s medical coverage to the exact date of his last surgical
         procedure;

      i. Failure and refusal to have trucks repaired, and continuing to send Plaintiff
         out in those unsafe trucks;

      j. Unwarrantedly contesting Plaintiff workers compensation claims;

      k. Refusing Plaintiff’s requests to return to work, as well as Plaintiff’s
         requests (and that of Plaintiff’s doctor) for Plaintiff to work on light duty;

      l. Refusing Plaintiff’s requests to return to work under the District’s own
         Return-To-Work Program (for which Plaintiff was qualified). In this
         regard, the District claimed (incorrectly and illegally) that Plaintiff’s
         injury was not an on-the-job injury - which was not the case - and that
         therefore Plaintiff allegedly was not eligible for that Program (which also
         was an illegal distinction, and was a failure to afford Plaintiff reasonable
         accommodation), with such denial also having served to diminish
         Plaintiff’s total service credit, and pension credit time;

      m. By and through the District’s refusing Plaintiff’s reasonable requests to
         return to work, the District used this as a claimed justification to instead
         require Plaintiff to use up Plaintiff’s accrued banked time, and when this
         banked time was exhausted unwarrantedly marked Plaintiff as Absent
         Without Leave (AWOL) in part to discontinue Plaintiff’s paid benefits.
         These AWOL codes also put Plaintiff’s employment at risk - to Plaintiff’s
         great distress - and ultimately could have led to Plaintiff’s termination;

      n. Unwarrantedly delayed returning Plaintiff to active duty;

      o. Unreasonably required Plaintiff to travel 90 miles roundtrip for a return-
         to-work physical. Then there was an unusual 3-week delay in receiving
         the findings of that physical (thereby further delaying Plaintiff’s return to
         work and interfering with Plaintiff getting full pension credit for 2017);

      p. Unwarrantedly refused to include pension credits for Plaintiff for 2017 in
         a settlement offer for Plaintiff’s workers’ compensation claims;

      q. Repeatedly required Plaintiff to work through break and lunch, and
         refused to pay Plaintiff for this time. Not only was this break time not
         paid, but McNamara used Plaintiff’s banked time in its place McNamara
         also refused to pay Plaintiff (and only the Plaintiff) for an early plant
         closure, when all other Drivers at the District were paid for this work; and



                                           6
    Case: 1:18-cv-05607 Document #: 27 Filed: 12/13/18 Page 7 of 18 PageID #:207



             r. Ordering Plaintiff to perform work outside of Plaintiff’s job description
                following an unwarranted and manufactured dispute initiated by the
                District’s management about Plaintiff’s use of Plaintiff’s discretionary
                time.

This has been provided in greater factual detail, and in chronological order, within Plaintiff’s

(partial) “Chronology of Adverse, Disparate, and Hostile Treatment”, which is attached hereto at

Attachment “A” (and which was attached to Plaintiff’s EEOC Charge as Attachment “A”) and

within Plaintiff’s “Further Chronology”, which is attached hereto at Attachment “B” (which

involved events from the period 9/22/17 through to the month of Plaintiff’s retirement from the

District in April, 2018).

       22. By contrast to how Plaintiff was treated (described in paragraph 21(a-r) above and in

Attachments “A” and “B” annexed hereto, which attachments are also made a part of this Federal

Complaint), similarly situated employees who did not have disabilities and/or were younger

and/or have not made protected complaints were not treated in such a hostile and adverse manner

as compared to how Plaintiff was treated.

       23. The ADA-AA applies to this claim because the adverse conduct by the District

against Plaintiff complained of herein took place after 2008. Moreover, under that law the

disabilities must be assessed in their active state, not in remission, and without regard to

mitigating measures such as medical treatments and medicines.

       24. The ADA-AA protects employees from discrimination based on their disabilities,

their record of impairment, and their being regarded as having an impairment. A major part of

the purpose of the ADA-AA is to prevent employers from taking adverse actions based on

unfound stereotypes and assumptions about individuals with disabilities.

       25.    As a result of the foregoing failure and refusal to afford Plaintiff reasonable

accommodations as well as the District’s repeated harassment/ discrimination/ retaliation against



                                                7
    Case: 1:18-cv-05607 Document #: 27 Filed: 12/13/18 Page 8 of 18 PageID #:208



Plaintiff, Plaintiff was caused much stress and distress, which correspondingly further

exacerbated Plaintiff’s health conditions.

           26. In contrast to how the District treated Plaintiff, there were numerous employees (who

did not have disabilities, nor a record of such impairment, nor were regarded as having an

impairment, nor made claims of discrimination) who engaged in similar and worse conduct than

Plaintiff, but who the District did not treat in the hostile or adverse manner that Plaintiff was

treated.

           27.   The conduct of Defendant District towards Plaintiff was intended to and did

constitute discrimination, retaliation, and a hostile work environment. To have treated such a

hardworking and productive 28-year long-term employee in such an adverse and hostile manner

sends a terrible message as to the type of employer that the District is in the Chicago area.

           28. Based on the foregoing, and more, Plaintiff charges Defendant Metropolitan Water

Reclamation District of Greater Chicago with failure to afford Plaintiff reasonable

accommodations for Plaintiff’s disabilities, and with unlawful discriminatory practices, relating

to Plaintiff’s employment and the terms and conditions of Plaintiff’s employment, because of

Plaintiff’s age and disability (actual, record of, and regarded as having an impairment), and in

retaliation for Plaintiff’s protected (internal and external) complaints, and Plaintiff having

asserted his rights under the ADA and otherwise.




                                                   8
    Case: 1:18-cv-05607 Document #: 27 Filed: 12/13/18 Page 9 of 18 PageID #:209



                         AS AND FOR A FIRST CAUSE OF ACTION

                                   (Plaintiff v. Defendant District)
                                    (ADA-AA - Discrimination)

        29. Plaintiff repeats and realleges each and every allegation set forth above with the

same force and effect as if more fully set forth hereat.

        30. Plaintiff had and has disabilities as defined by the ADA-AA, to wit, inter alia:

including but not limited to injuries to both of his knees, both of his shoulders, his right hip, and

his lower back, which caused him to need to undergo repeated surgeries and rehabilitation and on

repeated occasions caused him to miss substantial time - months and sometimes years - from

work.

        31.   Plaintiff has had a long record of impairment that has limited at least one of

Plaintiff’s major life activities (working).

        32. Plaintiff’s history of such health conditions, and more, constitutes a “record of

disability” as defined by the ADA-AA.

        33. The Defendants “regarded” Plaintiff as having a disability.

        34. Defendant District (primarily by and through Defendants McNamara and Douglas)

has intentionally subjected Plaintiff to unequal and discriminatory treatment, and discriminated

against Plaintiff, based upon his disabilities, in the terms and conditions of his employment in

connection with the District: having unduly long delays in responding to Plaintiff’s requests for

reasonable accommodation and requests to return to active employment; sending Plaintiff back-

dated (and long delayed) unwarranted denials of requests to have needed surgeries, as well as

back-dating the cancellation of Plaintiff’s medical coverage to the exact date of his last surgical

procedure; having failed and refused to have trucks repaired, and having continued to send

Plaintiff out in those unsafe trucks; refusing Plaintiff’s requests to return to work, as well as



                                                  9
   Case: 1:18-cv-05607 Document #: 27 Filed: 12/13/18 Page 10 of 18 PageID #:210



Plaintiff’s requests (and that of Plaintiff’s doctor) for Plaintiff to work on light duty; refusing

Plaintiff’s requests to return to work under the District’s own Return-To-Work Program, and

instead improperly and abusively requiring Plaintiff to use up his accrued banked time and then

coding him AWOL; having repeatedly disregarded its own written rules, and treated Plaintiff in

a disparate and adverse manner as compared to similarly situated other employees who did not

have disabilities with regard to those rules (this also included it erratically enforcing its personnel

rules and its safety rules more strictly toward Plaintiff than other employees) toward attempting

(and succeeding) to cause Plaintiff physical pain, emotional distress, and monetary damages, and

to ultimately cause the end of Plaintiff’s employment (through either resignation, retirement, or

termination); making Plaintiff’s work conditions more difficult than that of similarly situated

employees who did not similarly have a disability; blaming Plaintiff for things that were not

Plaintiff’s fault and for the failure of others, while not blaming similarly situated employees who

did not similarly have a disability or similarly holding them accountable for their failures;

exaggerating and distorting incidents and non-incidents to use against Plaintiff; writing false and

extremely misleading documents;         having repeatedly spoken to Plaintiff in a hostile and

accusatory tone, and otherwise being hostile towards Plaintiff; and additional items mentioned

in paragraphs 21(a-r) and in Attachments “A” and “B” herewith; and more); all in violation of

the Americans with Disabilities Act of 1990, 42 U.S.C. §12101 et seq., as amended by the ADA

Amendments Act of 2008.

       35. By reason of Defendant District’s discrimination against Plaintiff, Plaintiff has

suffered a loss of earnings and benefits, in addition to suffering great pain and mental anguish,

all to his damage.




                                                  10
   Case: 1:18-cv-05607 Document #: 27 Filed: 12/13/18 Page 11 of 18 PageID #:211



                       AS AND FOR A SECOND CAUSE OF ACTION

                                  (Plaintiff v. Defendant District)
                                     (ADA-AA - Harassment)

       36. Plaintiff repeats and realleges each and every allegation set forth above with the

same force and effect as if more fully set forth hereat.

       37. Defendant District (primarily by and through Defendants McNamara and Douglas)

has intentionally harassed Plaintiff due to his having disabilities, his record of impairments, and

his being regarded as having impairments, in the terms and conditions of his employment, and

otherwise, all in violation of the Americans with Disabilities Act of 1990, 42 U.S.C. §12101 et

seq., as amended by the ADA Amendments Act of 2008.

       38. By reason of Defendant District’s harassment of Plaintiff, Plaintiff has suffered a loss

of earnings and benefits, in addition to suffering great pain and mental anguish, all to his

damage.



                        AS AND FOR A THIRD CAUSE OF ACTION

                                 (Plaintiff v. Defendant District)
                         (ADA-AA - Defendant’s failure and refusal to
                           afford Plaintiff reasonable accommodation)

       39. Plaintiff repeats and realleges each and every allegation set forth above with the

same force and effect as if more fully set forth hereat.

       40. Plaintiff, at all times relevant herein, was a qualified individual with a disability, as

that term is defined and intended by the ADA. Plaintiff had and has physical impairments that

substantially limit one or more of his major life activities. Moreover, he has a record of such

physical impairment, and during his employment was regarded as having such impairment.




                                                 11
   Case: 1:18-cv-05607 Document #: 27 Filed: 12/13/18 Page 12 of 18 PageID #:212



       41. By the above-described acts, and others, upon information and belief Defendant

District repeatedly failed and refused to afford Plaintiff reasonable accommodation, in violation

of the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., as amended by the

ADA Amendments Act of 2008.

       42. By reason of Defendant District’s failure and refusal to afford Plaintiff reasonable

accommodation, Plaintiff has suffered a loss of earnings and benefits, in addition to suffering

great pain and mental anguish, all to his damage.




                        AS AND FOR A FOURTH CAUSE OF ACTION

                                  (Plaintiff v. Defendant District)
                                     (ADA-AA - Retaliation)

       43. Plaintiff repeats and realleges each and every allegation set forth above with the

same force and effect as if more fully set forth hereat.

       44. Defendant District has intentionally retaliated against Plaintiff in the terms and

conditions of his employment, and otherwise, due to his protected internal and external

complaints under the ADA, and his having asserted his rights under the ADA, all in violation of

the Americans with Disabilities Act of 1990, 42 U.S.C. §12101 et seq., as amended by the ADA

Amendments Act of 2008.

       45. By reason of Defendant District’s retaliation against Plaintiff, Plaintiff has suffered a

loss of earnings and benefits, in addition to suffering great pain and mental anguish, all to his

damage.




                                                 12
   Case: 1:18-cv-05607 Document #: 27 Filed: 12/13/18 Page 13 of 18 PageID #:213



                         AS AND FOR A FIFTH CAUSE OF ACTION

                                   (Plaintiff v. Defendant District)
                                  (ADEA - age discrimination)


       46. Plaintiff repeats and realleges each and every allegation set forth above with the same

force and effect as if more fully set forth hereat.

       47. Defendant District has intentionally discriminated against Plaintiff based upon his age,

in the terms and conditions of his employment, and otherwise, in connection with the District’s

refusal of Plaintiff’s requests (and that of his doctor) to return Plaintiff to work under the District’s

return-to-work program/ light duty accommodation - particularly where (as here) two younger

employees with similar injuries were accommodated by the District - all in violation of the Age

Discrimination in Employment Act, 29 U.S.C. Section 621 et seq.

       48. By reason of Defendant District’s discrimination against Plaintiff he has suffered a loss

of earnings and benefits, to his detriment.




                                                  13
   Case: 1:18-cv-05607 Document #: 27 Filed: 12/13/18 Page 14 of 18 PageID #:214



                          AS AND FOR A SIXTH CAUSE OF ACTION

                                   (Plaintiff v. all Defendants)
                         (42 U.S.C. § 1983 Violation of Equal Protection)

       50. Plaintiff repeats and realleges each and every allegation set forth above with the

same force and effect as if more fully set forth hereat.

       51. Plaintiff, an individual with disabilities, had and has a constitutional equal protection

right under the Fourteenth Amendment of the United States Constitution to be treated the same as

employees who do not have disabilities, in connection with being afforded protections by

Defendant from discrimination, harassment, and retaliation for asserting his rights under the ADA.

       52. Defendants McNamara and Douglas, and Defendant District (acting primarily through

McNamara and Douglas), at all times relevant hereto had personal knowledge that Plaintiff was a

qualified individual with disabilities under the ADA, and that Plaintiff had asserted his rights under

the ADA.

       53. In contrast to what Defendant District may claim to be its written policy concerning

protecting employees with disabilities from discrimination, harassment, and retaliation,

Defendant’s actual policy and practice where an employee is subjected to discrimination,

harassment, and retaliation for asserting his rights under the ADA, is that the District does not

promptly investigate the situation, it does not promptly discipline the offending employees, and it

does not promptly act to protect the victim who has a disability, but rather the District’s true policy

and practice is to permit high-level employees to repeatedly engage in such discrimination,

harassment, and retaliation continuing over a long period of time, and do so without negative

consequence to the offending employees, but instead with it being to the great detriment of the said

victims (including also Plaintiff).




                                                 14
   Case: 1:18-cv-05607 Document #: 27 Filed: 12/13/18 Page 15 of 18 PageID #:215



       54. Defendants McNamara and Douglas, and Defendant District (acting primarily through

McNamara and Douglas), at all times relevant hereto - by the above-described conduct and more

- acted under color of state law, and pursuant to unwritten policy and custom devised and/or

tolerated by the District, to deprive Plaintiff of his constitutionally protected equal protection rights

in connection with the Defendants’ aforesaid actions (and more) against Plaintiff, and Defendants’

long-term failure to act and failure to timely act to protect Plaintiff and cause an end to ongoing

harassment against Plaintiff.

       55.    Defendants McNamara and Douglas directly participated in, and had personal

knowledge of, the deprivation of Plaintiff’s constitutional rights (which is described, in part, and in

greater detail at paragraphs 21(a-r) and within Attachments “A” and “B” attached hereto).

       56. Defendants McNamara and Douglas acted and failed to act with deliberate or reckless

disregard of Plaintiff’s constitutional rights, and the conduct causing the constitutional deprivations

occurred at the direction or with the knowledge and consent of Defendants McNamara and

Douglas

       57. At all times relevant hereto the Defendants functioned as the final policymaker with

respect to the deprivation of Plaintiff’s equal protection rights.

       58. The Defendants are liable to Plaintiff under 42 U.S.C. Section 1983.

       59. Plaintiff exhausted all administrative remedies in this situation, and if there were any

further such administrative remedies they would be inadequate and futile.

       60. By reason of Defendants’ actions against Plaintiff he has suffered a loss of earnings

and benefits, in addition to suffering great pain and mental anguish, all to his detriment.

       61. Further, said actions on the part of Defendants McNamara and Douglas were done

intentionally, willfully, and with malice and reckless disregard and/or deliberate indifference for




                                                  15
   Case: 1:18-cv-05607 Document #: 27 Filed: 12/13/18 Page 16 of 18 PageID #:216



Plaintiff’s constitutional rights, as secured under 42 U.S.C. Section 1983, giving rise to punitive

damages.



                         AS AND FOR A SEVENTH CAUSE OF ACTION

                                     (Plaintiff v. all Defendants)
                 (42 U.S.C. § 1983 Violation of First Amendment Rights - Retaliation)

       62. Plaintiff repeats and realleges each and every allegation set forth above with the

same force and effect as if more fully set forth hereat.

       63. During Plaintiff’s employment Plaintiff repeatedly spoke up and complained about

health and safety issues concerning the District’s trucks (that Plaintiff and other employees were

driving on public roads and elsewhere) and the District’s buildings.

       64. Plaintiff was a union representative and was very outspoken in addressing health and

safety issues.

       65.       The Defendants were aware of, and intentionally retaliated against Plaintiff for,

Plaintiff having spoken up and complained (internally and externally) about the aforesaid health

and safety issues.

       66. The Defendants likewise repeatedly retaliated against at least one other employee who

complained about health and safety issues, with such retaliation being due to such health and safety

complaints.

       67.       Defendants’ actions reflect a policy, custom, or pattern of official conduct of

penalizing individual employees for exercising their right to free speech under the First and

Fourteenth Amendments to the United States Constitution.

       68. Plaintiff’s statements addressed constitutionally protected matters of public concern.




                                                 16
   Case: 1:18-cv-05607 Document #: 27 Filed: 12/13/18 Page 17 of 18 PageID #:217



       69. The actions (including also deliberate inactions) of the Defendants against Plaintiff

violated his rights of free speech under the First Amendment to the United States Constitution as

applicable to the states by the Fourteenth Amendment and 42 U.S.C. Section 1983, giving rise to

punitive damages .

       70. The actions of the Defendants were done intentionally, willfully, and with malice and

reckless disregard and/or deliberate indifference, for Plaintiff’s constitutional rights, as secured

under 42 U.S.C. Section 1983.

       71. The actions of the Defendants in intentionally engaging in discrimination, harassment,

and retaliation against Plaintiff, have caused Plaintiff great mental anguish, humiliation,

degradation, physical and emotional pain and suffering, inconvenience, lost wages and benefits

(including also lost pension benefits), future pecuniary losses, and other consequential damages.



       WHEREFORE, Plaintiff demands that:

        a. An Order be entered declaring that the acts and practices of Defendant District as
           described herein constitute a violation of the ADA and the ADEA;

        b. Plaintiff’s employment record with Defendant District be purged of any and all
           adverse documents which were placed in his file due to violations of the ADA
           and the ADEA;

        c. The Defendants be permanently enjoined from interfering with/ retaliating
           against Plaintiff on any basis forbidden by the ADA and the ADEA;

        d. The Defendants be Ordered to compensate, reimburse and make whole the
           Plaintiff for all the income and benefits Plaintiff would have received had it not
           been for the Defendants’ illegal actions, including, but not limited to backpay
           and benefits;

        e. The Defendants be Ordered to compensate, reimburse and make whole the
           Plaintiff for Plaintiff’s compensatory damages in the sum of Three Hundred
           Thousand ($300,000.00) Dollars, or in such other maximum amount as is
           permitted under the law;




                                               17
   Case: 1:18-cv-05607 Document #: 27 Filed: 12/13/18 Page 18 of 18 PageID #:218



        f. Defendants McNamara and Douglas be Ordered to pay Plaintiff punitive
           damages in the sum of One Million ($1,000,000.00) Dollars, or in such other and
           higher maximum amount as is permitted under the law, to deter the Defendants
           from a repetition of such conduct as is permitted under the law;

        g. The Defendants be Ordered to pay the costs and disbursements of this action,
           including also reasonable attorney fees pursuant to, inter alia, the ADA, the
           ADEA, and 42 U.S.C. Section 1983;

        h. The Defendants be Ordered to pay Plaintiff prejudgment interest; and

        i. for such other and further relief as may be just and proper.


Plaintiff demands a jury trial on the matters complained of herein.



Dated: December 7, 2018

                                                     Respectfully submitted,



                                                     By: /s/ David Porter
                                                          David Porter

DAVID PORTER, ESQ.
Attorney for Plaintiff
33 N. LaSalle Street
Suite 2000
Chicago, Illinois 60602
(312) 236-1207




                                                18
